Citation Nr: 1137597	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  08-23 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for bilateral pes planus, with hammertoes and a shortened Achilles tendon.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression, to include as secondary to service-connected bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1979 to July 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran appeared at a Videoconference hearing in July 2011.   A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Increased Rating-Feet

The Veteran's service-connected bilateral pes planus with hammertoe deformity and a shortening of the Achilles tendon is currently rated as 30 percent disabling.  The Veteran contends, in essence, that his disability warrants a greater level of compensation than what is contemplated by the 30 percent rating.  

At a Videoconference hearing, the Veteran indicated that he last was afforded a VA examination in 2011.  It appears, however, that the Veteran's feet were last examined in February 2009.  Subsequent to this examination, the Veteran complained that orthotic treatments were no longer effective and that the condition was growing in severity.  Additionally, in May 2010, the Veteran stated that arthritis had developed in his feet and that he required medication for the pain.  Although the Veteran stated that his feet were "about the same" as in July 2011 (which was the incorrect date of the last VA foot examination), at his hearing, the Veteran stated that "it seems like it just gets worse," and that he needs to take medications to control pain, including narcotic medication such as hydrocodone.  

In the February 2009 "fee basis" VA examination, it was noted that there was a progressive nature to the disorder of the feet, and that Achilles heel problems had begun subsequent to the previous VA examination of November 2006.  Although there has been no VA examination since 2009, the Veteran still regularly visits the VA podiatry service, and he has been fitted with orthotics which, according to him, are not providing effective relief.  

The Board must take into account the medical assessment of the disease process as progressive in nature based on evidence obtained in the 2009 VA examination.  The Veteran's complaints of increased pain since 2009, to include being required to take additional medication for diagnosed arthritis, are consistent with these findings.  Accordingly, the Board cannot help but realize that the continued complaints of pain and allegations of additional disablement in the feet are not only credible, but, also represent a potential worsening of the condition since the most recent 2009 VA assessment.  

In claims for an increase in rating, the current level of disability is most important in determining the appropriate rating.  Although age of an examination is not, in itself, an automatic reason for remand, the Board notes that a current examination is necessary in determining the overall disability picture.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, the Veteran's testimony and evidentiary submissions raise the issue of the condition having worsened in the time since the last examination of record.  As such, the Board must conclude that it does not have the most current medical assessment of the feet, and that in the interest of fairness, a new examination, addressing the severity of the bilateral foot condition, must be obtained before a final adjudication can be made.  

Service Connection-Psychiatric disability

The Veteran served in the Army from 1979 to 1983 as a mechanic, and he was posted in Germany during this time.  From all accounts, the Veteran does not allege that this service caused him to develop any chronic psychiatric problems.  Quite the contrary, the Veteran noted in a VA clinical assessment that his time in the Army was, for him, "a very good experience."  Instead, the Veteran alleges that his chronic condition of the feet, which has gradually increased (and, according to him, continues to increase in severity), causes him to be chronically depressed.  In consultations with mental health providers in VA, the Veteran has complained that his gait abnormalities, associated with his feet problems, have caused him to be mocked by co-workers.  In March 2010, a VA podiatrist noted that this degradation causes the Veteran to have mental problems while at work.  

The Veteran was examined by VA in July 2010.  In the associated report, the Veteran was assessed as having depressive disorder, and that contributing factors for the disorder were impotency and sleep apnea.  With regard to the feet disorder, the examiner noted that the Veteran has had his service-connected disability for many years, and that depression complaints only arose within the last few years.  Based on this, the examiner did not believe that service-connected foot problems caused his current depression.  Instead, the examiner attributed the onset of depression to "other psychosocial factors," and stated that the Veteran retains the ability to work with co-workers and supervisors at his job (which he had held for 18 years).  

The Board notes that the July 2010 examination gives an opinion as to causation; however, there is no opinion with respect to a potential aggravating relationship between the service-connected feet disorder and depressive disorder.  Indeed, the clinical records do show that the Veteran complained of work harassment because of his foot issues, and that does, at least potentially, raise the issue as to whether the foot disability, perhaps in concert with other factors, aggravates depression beyond the natural course of the disease process.  Moreover, there does appear to be some problem with the rationale offered by the psychologist in the 2010 examination report.  The examiner stated that the Veteran has had the flatfoot condition for many years, and this is not disputed (service connection has been in effect since 1990); however, the Veteran has had ongoing complaints that his disability has worsened, and continues to worsen.  The evidence associated with the claim for a higher rating for the feet indicates further disability in the period between 2006 and 2009, and a 2010 submission suggests the potential for even greater disability than what was established three years ago.  Thus, the Board cannot conclude, at least with regards to severity, that the foot disorder present for many years has had the same impact on the Veteran's daily activities throughout the entire period of the existence of the affliction.  Indeed, the Veteran now complains that the increasing foot pain is even more severe, and that it prevents him from engaging in sporting activities with his grandchildren (and that this is particularly distressful for him).  

As this is the case, the Board determines that a new VA examination addressing the severity and etiology of depression, or any other psychiatric condition present, is in order.  The examiner should specifically address how the progression of the foot disorder has impacted the Veteran's psychiatric disability picture, and should expressly state whether the foot disorder has caused or aggravated the depression beyond the natural course of the disease process.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.

2.  Schedule the Veteran for a VA orthopedic/podiatry examination to determine the current severity of service-connected bilateral pes planus with hammertoe and shortened Achilles tendon.  The examiner should detail the functional limitations caused by this disability, and discuss whether additional disability (in the form of arthritis or any other condition) is present.  A detailed rationale should accompany any conclusions reached in the examination report.  

3.  Schedule the Veteran for a comprehensive VA psychiatric examination for the purposes of determining the nature and etiology of any current psychiatric disability, to include depressive disorder.  The examiner is asked to review the evidentiary record, to include the Veteran's complaints of work harassment due to his gait and complaints of being unable to engage in sporting activities with his grandchildren, and to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that service-connected pes planus caused or worsened any acquired psychiatric disorder beyond the natural course of the disease process.  The examiner should make note of the progressive nature of the Veteran's foot disorder, which medical evidence has established as having grown in severity over the past several years.  A rationale should be associated with any conclusions reached in the examination report.  

4.  Following the directed development, the RO must conduct a de novo review of the claims on the merits.  Should the claims not be granted in their entirety, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


